Citation Nr: 0801653	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service connected disability pension benefits in the amount 
of $9, 279.00


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.  

This appeal arises from a February 2004 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran's total income 
is used to meet monthly expenses for basic necessities for 
himself and his wife.

2.  Repayment of the debt would deprive the veteran and his 
wife of basic necessities and would defeat the purpose of the 
VA pension benefits program.



CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of 
pension benefits in the calculated amount of $9,279 have been 
met.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§ 1.965 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has no notice or duty to assist  
obligations under 38 U.S.C.A. §§ 5102, 5103A and their  
implementing regulations in the context of the issue on  
appeal.  See Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  

Relevant Laws and Regulations.  The pertinent statute 38 
U.S.C.A. § 5302(c) (West 1991), provides:  The recovery of 
any payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness (or any 
interest thereon).  38 U.S.C.A. § 5302(c).  

Any portion of an indebtedness resulting from participation 
in benefits programs administered by VA which has been 
recovered by the U.S. Government from the debtor may be 
considered for waiver, provided the debtor requests waiver in 
accordance with the time limits of § 1.963(b).  If collection 
of an indebtedness is waived as to the debtor, such portions 
of the indebtedness previously collected by VA will be 
refunded.  38 C.F.R. § 1.967(a) (2000).  

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income changed.  38 C.F.R. § 3.660(a)(1) (2000).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for 
which the VA benefits were intended. 

5.  Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

Factual Background.  The veteran seeks a waiver of recovery 
of a $9,279.00 overpayment of pension benefits.   In a July 
1987 letter the RO notified the veteran of an award of 
pension benefits, effective March 1986.  

In August 1987, the veteran submitted an Improved Pension 
Eligibility Verification Report, together with evidence he 
had been awarded Social Security Administration (SSA) 
benefits, effective from 1983.  

A November 1987 letter from the RO to the veteran informed 
him that his VA pension was directly related to his income 
from other sources.  His rated of pension would be reduced 
whenever he received income from another source.  He was 
instructed to notify VA immediately if he had received any 
income other than that shown, and that if he received any 
additional income in the future.  Failure to inform VA 
promptly of income changes would result in creation of an 
overpayment in his account.  

In April 2002, the RO informed the veteran they proposed 
reducing his pension based on information indicating they 
received noting his family income had changed.  Information 
from SSA indicated he was receiving $667 in SSA benefits.  In 
May 2002, the veteran submitted a copy of his award letter 
from SSA which indicated he was receiving $613 from SSA, 
after deductions for Medicare.  

At his hearing before the undersigned Veterans Law Judge in 
November 2007 the veteran acknowledged he had been working as 
a security guard, but claims he had notified VA he was 
working as a security guard, and that in the past year his 
health had deteriorated to such a degree that his wife had to 
stop working to take care of him.  He was on dialysis.  
Paying back the debt was creating a hardship.  It was noted 
for the record that the veteran was using a walker.  

Analysis.  The Committee on Waivers and Compromises did not 
find any misrepresentation, fraud or bad faith on the part of 
the veteran in the creation of the debt.  Waiver is not 
precluded on that basis.  

The facts do not reflect that the appellant acted in such a 
manner as to have intentionally sought to obtain government 
benefits to which he was not entitled, which is necessary for 
a finding of fraud, misrepresentation, or bad faith.  Because 
it has been determined that there was no willful intent on 
the part of the appellant to commit fraud, misrepresent a 
material fact, or exercise bad faith in the creation of the 
overpayment that has been assessed against him, the Board 
turns to whether recovery of the indebtedness would be 
against equity and good conscience, in which case recovery of 
that overpayment may be waived.   38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963, 1.965.  

Upon consideration of all of the factors set out in 38 C.F.R. 
§ 1.965, the Board finds that the collection of the debt 
would cause undue hardship under the veteran's current 
circumstances and defeat the objectives of VA's pension 
program.  The family income of VA and SSA benefits barely 
covers expenses, the veteran requires dialysis, and his wife 
to care for him, essentially full time.  Under these 
circumstances, the Board concludes that it would be against 
equity and good conscience to require the veteran to repay 
the debt.  For that reason recovery of the overpayment of 
pension benefits in the amount of $9,279.00 is waived.  


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $9,279.00 is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


